Citation Nr: 0514351	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1973 to June 1975.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's petition to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

In January 2003, the Board reopened the claim and, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), 
undertook additional evidentiary development.  However, a 
decision by the Federal Circuit held 38 C.F.R. § 19.9(a)(2) 
invalid because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  So in November 2003, the Board remanded 
the claim to the RO to complete the additional development 
initially requested by the Board and to review any evidence 
already obtained by the Board, as well as to send the veteran 
a supplemental statement of the case.  The appeal since has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a depressive disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's depressive disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The November 2001 
rating decision appealed, the May 2002 statement of the case 
(SOC), and the February 2005 supplemental SOC (SSOC), as well 
as a May 2004 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the May 2004 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  This type of 
notice is what is specifically contemplated by the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several VA examinations.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's May 2004 VCAA letter.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice until the May 2004 letter.  This letter 
was obviously after the initial adjudication of his claim in 
November 2001, and the May 2004 letter was not even issued 
until after the May 2002 SOC.  So compliance with the 
explicit timing requirements of §5103(a) is seemingly 
impossible without the nullification of that initial RO 
decision.  No matter, though.  In Pelegrini II, the Court 
clarified it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the appellant's right to appellate 
review under 38 C.F.R. §7194(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123-124, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  This already has occurred in this particular 
case, however.

Bare in mind, as already mentioned, the Board remanded this 
case to the RO in November 2003 - partly to ensure 
compliance with the VCAA by tying up any loose ends 
concerning it.  And in response, on remand, the RO sent the 
veteran the May 2004 VCAA letter.  This, incidentally, was 
prior to sending him the February 2005 SSOC - when the RO 
readjudicated his claim based on any additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision at issue and SOC.  This also was before his 
appeal was recertified to the Board for adjudication.  So he 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Indeed, he even had an additional 90 
days once his appeal arrived at the Board to identify and/or 
submit additional supporting evidence, and even beyond that 
with justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with The Court also held in Pelegrini II that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
Id., at 120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the May 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The May 
2004 VCAA letter requested that he provide or identify any 
evidence supporting his claim.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

With respect to the VCAA letter of May 2004, the veteran was 
requested to respond within 60 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since the letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as psychoses 
(which sometimes include major depression) are chronic, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Nonetheless, pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, 
"no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  See 38 C.F.R. § 3.1(n).  Alcohol use is considered 
willful misconduct where one deliberately drinks a beverage 
to enjoy its intoxicating effects, and intoxication results 
proximately and immediately in disability or death.  See 
38 C.F.R. § 3.301(c)(2).  Similarly, the progressive and 
frequent use of drugs to the point of addiction is considered 
willful misconduct.  Where drugs are used to experience their 
effects, and the effects result proximately and immediately 
in disability, the disability is considered the result of 
willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  But, 
diseases or disabilities that are a secondary result of 
chronic alcohol or drug use are not considered to be of 
willful misconduct origin.  See 38 C.F.R. § 3.301(c)(2), 
(c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
Federal Circuit Court held that veterans can only recover for 
an alcohol or drug abuse disability secondary to a service-
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.   So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

The veteran's May 1973 and May 1975 Reports of Medical 
History indicate he denied experiencing nervous trouble, 
depression, and excessive worry.  He also denied ever 
attempting suicide.  The contemporaneous Reports of Medical 
Examination showed normal psychiatric and neurological 
evaluations.

The veteran's military service ended in June 1975.



In a February 1979 statement the veteran requested mental 
health treatment, asserting that he became "attracted to 
angel dust" during his military service and got depressed 
when he gave it up.  He also asserted that his mental 
disability was related to drug abuse while in service.

A May 1979 VA hospital summary indicates the veteran was 
admitted for the first time for detoxification.  He was 
admitted for treatment of poly-drug abuse, following a 
violent assault on his father after smoking cocaine, 
mescaline, and marijuana.  At that time, he reported a 
history of using angel dust for 2 years, smoking marijuana in 
high school, and abusing alcohol in the military.

The veteran first presented for outpatient psychiatry at the 
VA in October 2000, when he stated that he had not used drugs 
or alcohol for 10 years.  He related that he was conflicted 
over his disintegrating marriage and felt isolated and afraid 
of "cracking up."  He also related that, even in childhood, 
he felt a sense that "something [was] missing" in his life 
and that he used angel dust and mescaline during and after 
his military service, and that he also underwent treatment 
for alcohol abuse.

The veteran was first afforded a VA examination in July 2001.  
According to the report, he said that he became severely 
depressed while serving at Parris Island and attempted 
suicide several times.  He also reported multiple 
hospitalizations following service, and that he had not used 
drugs or alcohol for 10 years.  He alleged that his exposure 
to harsh treatment while in the Marine Corps precipitated his 
depression.  He related that he struggled with depression 
"most of his life," that he believed it was a maturity or 
confidence problem, and that it had a significant effect on 
his civilian life.  Following a discussion of his current 
symptoms and complaints, the diagnosis was severe, chronic 
major depressive disorder with suicidal ideation.  The VA 
examiner opined that the veteran's "depression had its onset 
in the military and should be considered service connected."



In November 2001, the veteran's treating VA psychiatrist 
submitted a letter on his behalf.  The letter indicates that 
sessions with the veteran disclosed he was severely 
depressed, with strong suicidal impulses, workplace stress, 
and insomnia.  He apparently had related that he was immature 
when he volunteered for military service and "fell in with 
the wrong crowd" during service.  He also related that other 
servicemen were "dominating" and he felt "powerless" to 
resist their induction of him into excessive use of alcohol, 
marijuana, and angel dust, but that he stopped using drugs or 
alcohol about 10 years earlier.  He also reported that he 
felt guilty about his activities during service and that 
memories of events in service "haunt him" during depressive 
episodes.  His psychiatrist opined that the "depression 
dates back to military service, when his immaturity [and] bad 
companions permanently affected his further development."  
The psychiatrist further opined that the veteran was disabled 
by a severe chronic neurotic depression that was "service-
connected."

This psychiatrist submitted another letter on the veteran's 
behalf in June 2002, wherein he characterized his condition 
as post-traumatic stress disorder (PTSD) with symptoms of 
nightmares, insomnia, social isolation, irritability, and 
severe depression.  The psychiatrist concluded the PTSD, 
"includ[ing] a severe depression" was "service-connected 
because of its origins in [the veteran's] military service . 
. . ."

Again in July 2002, this treating psychiatrist submitted 
another letter, wherein he stated that the veteran's 
frightening experiences during service had traumatic effects, 
including feelings of guilt, which are the psychological 
causes of his chronic, disabling depression.  The 
psychiatrist further opined that the primary basis of the 
veteran's claim was "the chronic depression that dates from 
military service, along with some symptoms of PTSD."  The 
psychiatrist also noted that the veteran would not have been 
influenced by "drug-using fellow servicemen if he had not 
volunteered for military service when he was young [and] 
immature."

Treatment notes from the VA, dated November 2000 through June 
2004, indicate the veteran discussed his depression, 
insomnia, suicidal thoughts, problems with his children, and 
problems at work with his treating psychiatrist.

In March 2004, the veteran's treating psychiatrist submitted 
yet another statement on his behalf, wherein he said the 
veteran was unable to continue working due to intensifying 
symptoms of PTSD and associated depression, which were 
aggravated by his divorce.  The treating psychiatrist also 
indicated the veteran's medications thus far had proved 
ineffective, and that he considered the veteran totally 
disabled.

The veteran was most recently afforded a VA examination in 
December 2004.  The report indicates the examiner reviewed 
the veteran's claims folder.  The veteran related that he 
continued to receive treatment from the psychiatrist at the 
VA hospital and that he recently retired from his job at the 
post office, as he was unable to get along with people.  The 
VA examiner stated the veteran and "his chart" reports 
regarding his military service confirmed that "the veteran 
was involved in substance misuse and abuse during his 
military experiences."  The veteran reported that he was 
involved with the "wrong crowd" at Parris Island, and 
excessively used angel dust, alcohol, and marijuana, and that 
he was hospitalized at local state hospitals for substance 
abuse treatment.  He also reported that he had a long history 
of drug and alcohol abuse prior to and during his service.  
The VA examiner reviewed the veteran's February 1979 
statement and observed he was hospitalized for detoxification 
and treatment of poly-drug abuse in 1979, and that he 
acknowledged having emotional problems prior to that time.

During the objective mental status portion of the 
examination, according to the VA examiner, the veteran was 
unable to go into details regarding his high school, 
military, and post-military experiences, due to a 
"dissociat[ion] . . . because of high levels of altered 
consciousness due to early substance abuse."  The diagnoses 
were major depressive disorder and mixed substance abuse, by 
history.  The VA examiner noted that it was "not uncommon" 
for an individual with a history of a major substance abuse 
disorder in the military to also have depression.  The VA 
examiner also noted that it was "documented that [the 
veteran] experienced depression as concomitant" of his 
experience of "high levels of mixed substance use in the 
military" and that he could not "dissociate the veteran's 
substance abuse from his depression disorder."

The VA examiner went on to note that the veteran's depression 
was secondary to his primary problem during military service, 
i.e., mixed substance abuse.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder, 
including depressive disorder.  There is no persuasive 
medical nexus evidence of record indicating this condition 
was incurred during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The veteran's service medical records are entirely 
unremarkable for any complaints, treatment, or diagnosis of a 
depressive disorder.  He did not report any psychiatric-
related symptoms whatsoever while in service (that is, 
relevant complaints, etc.), and there also were no objective 
clinical findings indicating that he had a psychiatric 
disorder or had problems with alcohol and drug abuse.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  Also bear in mind that the report of the 
physical examination he underwent for separation from the 
military indicates he had a normal psychiatric evaluation.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  It stands to reason that, if he indeed had 
psychiatric problems, or problems with alcohol and drugs, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  Of equal or 
even greater significance, a psychosis (such as major 
depression) was not manifested or diagnosed within the one-
year presumptive period following his discharge from service 
in June 1975.  And there is no persuasive evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis of 
this condition.



Rather, records show the veteran was not initially diagnosed 
with a psychiatric disorder until 2000, almost 25 years after 
his service in the military had ended.  And his depressive 
disorder has been associated with his polysubstance abuse, 
which itself was not initially diagnosed until 1979, so still 
some 4 years after his service in the military ended.

The medical opinions, both for and against the claim, are 
premised on the notion the veteran abused alcohol and drugs 
while in the military.  But even assuming he did, after, as 
he alleges, falling in with the "wrong crowd at Parris 
Island," this still would be willful misconduct and, 
therefore, a statutory and regulatory bar to granting service 
connection under the Federal Circuit Court's holding in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The only 
possible exception is if there is probative medical evidence 
indicating he abused alcohol and drugs as a result (by 
product) of his depressive disorder, but not vice versa.  And 
there are conflicting medical opinions even concerning this.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
this particular case, there is no indication the veteran's 
treating psychiatrist (S. G., M.D.) or the July 2001 and 
December 2004 VA examiners, who associated the veteran's 
depressive disorder with substance abuse during service, 
considered all of the relevant medical evidence concerning 
this appeal.  Instead, it appears they based their 
conclusions mostly - if not entirely - on a history and 
information as recounted by the veteran himself in the course 
of being evaluated and treated.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458 (1993) (a diagnosis and purported 
relationship to service is only as good and credible 
as the history on which it was predicated).



These physicians also provided a rather conclusory opinion 
that the veteran's depressive disorder must be related to his 
substance abuse during service, versus his documented 
substance abuse both prior to and following service.  But 
this line of reasoning is fatally flawed, especially since 
these physicians failed to provide any supporting evidence or 
rationale indicating this generalization applied to the 
veteran, in particular, other than via his own 
unsubstantiated assertions and history.  There is no 
indication they reviewed any service medical or personnel 
records, nor did they otherwise independently verify that he 
actually had been treated for substance abuse during service 
or had psychiatric symptomatology at that time.  See, again, 
Reonal, 5 Vet. App. at 494-95 (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
The veteran's allegations notwithstanding, the evidence of 
record does not indicate he was ever disciplined in service 
for substance abuse or actions related to his depressive 
disorder.  But, again, even assuming he was, the December 
2004 VA examiner concluded the veteran's depression was 
secondary to his primary problem during military service, 
i.e., his mixed substance abuse.  And, as mentioned, the 
holding in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
expressly precludes granting service connection under these 
circumstances - where the psychiatric disorder (which can be 
service connected) is proximately due to or the result of the 
primary alcohol and drug abuse.

The December 2004 VA examiner's opinion is more probative 
than those to the contrary because he reviewed all of the 
relevant medical and other evidence and did not rely 
exclusively on the veteran's unsubstantiated allegations.  
The VA examiner also discussed the basis of his medical 
opinion, even citing to relevant records in the file, 
including the report of the veteran's 1979 hospitalization 
for detoxification.  So the opinion is well informed and 
reasoned, unlike those with different conclusions.  As such, 
it has the most probative weight.  See, too, Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .).  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his depressive disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.




ORDER

Service connection for a depressive disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


